 

EXHIBIT 10.19

[gfa43eclp1vh000001.jpg]

 

 

m

 

 

 

 

 

 

 

 

 

 

 

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT
(FOR CAT EXCESS) (HISCOX)

 

 

 

issued to

 

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

Tampa, Florida

and

TYPTAP INSURANCE COMPANY
Ocala, Florida

 

 

1 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT
(FOR CAT EXCESS) (HISCOX)

TABLE OF CONTENTS

Article

 

 

Page

 

 

 

 

 

Preamble

3

1

 

Business Covered

3

2

 

Coverage

4

3

 

Term

4

4

 

Special Termination

4

5

 

Territory

5

6

 

Exclusions

5

7

 

Premium

6

8

 

Definitions

7

9

 

Original Conditions

7

10

 

No Third Party Rights

7

11

 

Notice of Loss and Loss Settlements

8

12

 

Late Payments

8

13

 

Offset

9

14

 

Currency

9

15

 

Unauthorized Reinsurance

10

16

 

Taxes

11

17

 

Access to Records

12

18

 

Confidentiality

13

19

 

Errors and Omissions

14

20

 

Insolvency

14

21

 

Run-Off Reinsurer

15

22

 

Arbitration

16

23

 

Expedited Arbitration

17

24

 

Service of Suit

17

25

 

Governing Law

18

26

 

Entire Agreement

18

27

 

Non-Waiver

18

28

 

Agency

19

29

 

Intermediary

19

30

 

Mode of Execution

19

 

 

Company Signing Block

20

Attachments

 

 

 

 

 

Trust Agreement Requirements Clause

22

 

 

2 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT
(FOR CAT EXCESS) (HISCOX)

(the “Contract”)

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY, INC.

Tampa, Florida

and

TYPTAP INSURANCE COMPANY
Ocala, Florida

(collectively, the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED
IN THE INTERESTS AND LIABILITIES AGREEMENT(S)
ATTACHED TO AND FORMING PART OF THIS CONTRACT
(the “Reinsurer”)

ARTICLE 1

 

BUSINESS COVERED

This Contract is to indemnify the Company in respect of the liability that may
accrue to the Company as a result of Reinstatement Premium the Company may
become liable to pay under the reinstatement provisions of the Property
Catastrophe Excess of Loss Reinsurance Contract, effective at 12:01 a.m.,
Standard Time, June 1, 2020 and expiring 12:01 a.m., Standard Time, June 1,
2021, subject to the terms and conditions herein contained. The Original
Contract covers losses under Policies not covered by the Company’s Flood Tower,
covering direct and assumed business classified by the Company as the property
perils of Business Owners, Homeowners, Condominium Owners, Renters and Dwelling,
in force at the inception of this Contract, or issued or renewed during the term
of this Contract. A copy of the Original Contract is attached to and forms part
of this Contract.

3 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 2

COVERAGE

The Reinsurer shall be liable to pay the Reinstatement Premium obligations under
the Original Contract.

ARTICLE 3

TERM

This Contract shall take effect at 12:01 a.m., Standard Time, June 1, 2020, and
unless terminated prior to that time and date as provided in the Special
Termination Article, shall remain in effect until 12:01 a.m., Standard Time,
June 1, 2021, applying to Loss Occurrences commencing during the term of this
Contract. For purposes of this Contract, “Standard Time” shall mean the time as
described in the original Policy.

ARTICLE 4

SPECIAL TERMINATION

A.

The Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract at any time by giving written notice to the Subscribing Reinsurer in
the event of any of the following circumstances:

 

1.

The Subscribing Reinsurer ceases underwriting operations.

 

2.

A state insurance department or other legal authority orders the Subscribing
Reinsurer to cease writing business, or the Subscribing Reinsurer is placed
under regulatory supervision.

 

3.

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there have
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations.

 

4.

The Subscribing Reinsurer’s policyholders’ surplus (or the equivalent under the
Subscribing Reinsurer’s accounting system) as reported in such financial
statements of the Subscribing Reinsurer as designated by the Company, has been
reduced by 20% of the amount thereof at any date during the prior 12-month
period (including the period prior to the inception of this Contract).

 

5.

The Subscribing Reinsurer has become, or has announced its intention to become,
merged with or acquired or controlled by any company, corporation, or
individual(s) not controlling the Subscribing Reinsurer’s operations at the
inception of this Contract.

 

6.

The Subscribing Reinsurer has retroceded its entire liability under this
Contract without the Company’s prior written consent, except for retrocessions
to members of the Subscribing Reinsurer’s holding company group.

4 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

 

7.

The Subscribing Reinsurer has been assigned an A.M. Best’s rating of less than
“A-” and/or an S&P rating of less than “BBB+.” However, as respects Underwriting
Members of Lloyd’s, London, a Lloyd’s Market Rating of less than “A-” by A.M.
Best and/or less than “BBB+” by S&P shall apply.

 

8.

The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

 

9.

The Subscribing Reinsurer has in any other way assigned its interests or
delegated its obligations under this Contract to an unaffiliated entity.

Notwithstanding the foregoing, agreement by a Lloyd’s syndicate to follow claim
settlements procedures under Lloyd’s Claims Scheme (Combined) shall not
constitute a transfer of its claims-paying authority, for purposes of
subparagraphs (8) and (9) of this paragraph.

 

10.

The Subscribing Reinsurer has failed to post or maintain required collateral to
secure its obligations as required under this Contract, and has not cured such
deficiency within 30 days following written notice thereof from the Company.

B.

The Subscribing Reinsurer shall have no liability for Reinstatement Premium
arising from Loss Occurrences commencing after termination. The premium due the
Subscribing Reinsurer hereunder (including any minimum premium) shall be
prorated based on the period of the Subscribing Reinsurer’s participation
hereon, and the Subscribing Reinsurer shall immediately return any excess
premium received.

ARTICLE 5

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Original Contract.

ARTICLE 6

EXCLUSIONS

This Contract shall follow the exclusions set forth in the Original Contract.

5 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 7

PREMIUM

A.

The premium for this Contract shall be based on the Layers of the Original
Contract. The Company shall pay the Reinsurer a deposit premium in accordance
with the schedule set forth below. The adjusted premium to be paid to the
Reinsurer for the reinsurance provided under each Layer shall be calculated as
the Rate on Line set out below multiplied by the Final Premium for that Layer:

 

PREMIUM SCHEDULE

Layer

Rate on Line

Deposit
Premium

Fifth Layer

****

****

 

B.

The deposit premiums set forth in paragraph A above shall be payable to the
Reinsurer by the Company in installments as follows:

 

DEPOSIT INSTALLMENT SCHEDULE

Layer

June 1, 2020

September 1, 2020

January 1, 2021

April 1, 2021

Fifth

Layer

****

****

****

****

 

C.

By April 1, 2021, the Company shall calculate and report the Final Premium in
accordance with paragraph A above. If the Final Premium for a Layer is less than
the deposit premium payable hereunder (including the fourth deposit premium
installment), the fourth quarterly deposit premium installment shall be waived,
and any amount in excess of the sum of the previously paid three deposit premium
installments shall be remitted to the Reinsurer with the Company’s report. If
the Final Premium is less than the sum of the previously paid three deposit
premium installments, the Reinsurer shall remit the difference to the Company.
Notwithstanding the foregoing, if the Final Premium for a Layer is greater than
the deposit premium payable hereunder (including the fourth deposit premium
installment), the Company shall remit to the Reinsurer the difference between
the Final Premium and the full deposit premium within 45 days after the
expiration of this Contract.

D.

The Company shall furnish the Reinsurer with such reasonably available
information as may be reasonably required by the Reinsurer for completion of the
Reinsurer’s financial statements.

6 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 8

DEFINITIONS

A.

“Reinstatement Premium” means premium paid by the Company for each Layer under
the provisions of the Reinstatement Article of the Original Contract.
Reinstatement Premium shall be calculated at pro rata of the original
reinsurance premium, being pro rata only for the amount being reinstated. If, at
the time of a loss settlement under the Original Contract, the reinsurance
premium thereunder is not yet known, Reinstatement Premium shall be based upon
the deposit premium, subject to adjustment when said reinsurance premium is
finally established. Nothing in this clause shall be construed to mean that
amounts are not recoverable hereunder until the Company’s final Reinstatement
Premium has been ascertained. All recoveries received subsequent to
reimbursement hereunder shall be applied as if received prior to the aforesaid
settlement, and all necessary adjustments shall be made by the parties hereto.

B.

“Loss Occurrence” shall follow the definition set forth in the Original
Contract.

C.

“Final Premium” means the total reinsurance premium except for Reinstatement
Premium.

D.

“Policy” means any binder, policy, or contract of insurance or reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company.

ARTICLE 9

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the Original Contract. However, in no event shall this be
construed in any way to provide coverage outside the terms and conditions set
forth in this Contract.

ARTICLE 10

NO THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.

7 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 11

NOTICE OF LOSS AND LOSS SETTLEMENTS

A.

The Company shall advise the Reinsurer promptly of all losses that, in the
opinion of the Company, may result in a claim hereunder and of all subsequent
developments thereto that may materially affect the position of the Reinsurer.

B.

The Company alone and at its full discretion shall adjust, settle or compromise
all claims and losses.

C.

As respects losses subject to the Original Contract, all loss settlements made
by the Company, whether under strict Policy terms or by way of compromise, shall
be binding upon the Reinsurer, and the Reinsurer agrees to pay or allow, as the
case may be, its share of each such settlement immediately upon receipt of
reasonable evidence of the amount paid by the Company or that the Company
estimates it will pay within the next 14 days. Within 30 days after receipt of
the Reinsurer’s payment, the Company shall report to the Reinsurer the positive
difference, if any, of the Reinsurer’s payment, minus the Reinsurer’s share of
losses subject to this Contract that the Company has paid, or becomes liable to
pay, as of the date of the report. Any such positive difference shall be
remitted to the Reinsurer with the Company’s report.

ARTICLE 12

LATE PAYMENTS

A.

In the event any payment due either party is not received by the Intermediary by
the payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:

 

1.

The number of full days that have expired since the overdue date or the last
monthly calculation, whichever the lesser; times

 

2.

1/365th of the sum of the six-month United States Treasury Bill rate as quoted
in The Wall Street Journal on the first business day of the month for which the
calculation is made, plus 1%; times

 

3.

The amount past due, including accrued interest.

Interest shall accumulate until payment of the original amount due plus interest
penalties have been received by the Intermediary.

8 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

B.

The due date shall, for purposes of this Article, be determined as follows:

 

1.

Payments from the Reinsurer to the Company shall be due on the date on which the
demand for payment (including delivery of bordereaux or quarterly or monthly
reports) is received by the Reinsurer, and shall be overdue 30 days thereafter.

 

2.

Payments from the Company to the Reinsurer shall be due on the dates specified
within this Contract. Payments shall be overdue 30 days thereafter except for
the first installment of premium, if applicable, which shall be overdue 60 days
from inception or 30 days from final line-signing, whichever the later.
Reinstatement Premium, if applicable, shall have as a due date the date when the
Company receives payment for the claim giving rise to such Reinstatement
Premium, and payment shall be overdue 30 days thereafter. In the event a due
date is not specifically stated for a given payment, the overdue date shall be
30 days following the date of billing.

C.

If the information contained in the Company’s demand for payment is insufficient
or not in accordance with the conditions of this Contract, then within 30 days
the Reinsurer shall request from the Company all additional information
necessary to validate its claim and the payment due date as defined in paragraph
B shall be deemed to be the date upon which the Reinsurer received the requested
additional information. This paragraph is only for the purpose of establishing
when a payment is overdue, and shall not alter the provisions of the Notice of
Loss and Loss Settlements Article or other pertinent contractual stipulations.

D.

In the event arbitration is necessary to settle a dispute, the panel shall have
the authority to make a determination awarding interest to the prevailing party.
Interest, if any, awarded by the panel shall supersede the interest amounts
outlined herein.

E.

Any interest owed pursuant to this Article may be waived by the party to which
it is owed. Waiver of such interest, however, shall not affect the waiving
party’s rights to other interest amounts due as a result of this Article.

ARTICLE 13

OFFSET

Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any and all balances due from a party to the other
arising under this Contract. In the event of the insolvency of a party hereto,
offsets shall only be allowed in accordance with the provisions of any
applicable law governing offset entitlement.

ARTICLE 14

CURRENCY

A.

Where the word “Dollars” and/or the sign “$” appear in this Contract, they shall
mean United States Dollars, and all payments hereunder shall be in United States
Dollars.

B.

For purposes of this Contract, where the Company receives or pays amounts in
currencies other than United States Dollars, such amounts shall be converted
into United States Dollars at the actual rates of exchange at which these
amounts are entered in the Company’s books.

9 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 15

UNAUTHORIZED REINSURANCE

A.

This Article applies only to the extent a Subscribing Reinsurer does not qualify
for credit with any insurance regulatory authority having jurisdiction over the
Company’s reserves.

B.

The Company agrees, in respect of business falling within the scope of this
Contract, that when it files with its insurance regulatory authority, or sets up
on its books liabilities as required by law, it shall forward to the Reinsurer a
statement showing the proportion of such liabilities applicable to the
Reinsurer. The “Reinsurer’s Obligations” shall be defined as any amounts due the
Company under this Contract, as set up on the Company’s books.

C.

The Reinsurer’s Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves.

D.

When funding by Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s reserves
in an amount equal to the Reinsurer’s Obligations. Such LOC shall be issued for
a period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.

E.

The Reinsurer and the Company agree that any funding provided by the Reinsurer
pursuant to the provisions of this Contract may be drawn upon at any time,
notwithstanding any other provision of this Contract, and be utilized by the
Company or any successor, by operation of law, of the Company including, without
limitation, any liquidator, rehabilitator, receiver or conservator of the
Company, for the following purposes, unless otherwise provided for in a separate
Trust Agreement:

 

1.

to reimburse the Company for the Reinsurer’s Obligations, the payment of which
is due under the terms of this Contract and that has not been otherwise paid;

 

2.

to make refund of any sum that is in excess of the actual amount required to pay
the Reinsurer’s Obligations under this Contract (or in excess of 102% of the
Reinsurer’s Obligations, if funding is provided by a Trust Agreement);

 

3.

to fund an account with the Company for the Reinsurer’s Obligations. Such cash
deposit shall be held in an interest bearing account separate from the Company’s
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer. Any taxes payable on accrued interest shall be
paid out of the assets in the account that are in excess of the Reinsurer’s
Obligations (or in excess of 102% of the Reinsurer’s Obligations, if funding is
provided by a Trust Agreement). If the assets are inadequate to pay taxes, any
taxes due shall be paid or reimbursed by the Reinsurer;

10 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

 

4.

to pay the Reinsurer’s share of any other amounts the Company claims are due
under this Contract.

F.

If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.

G.

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

H.

At annual intervals, or more frequently at the discretion of the Company, but
never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer’s Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:

 

1.

If the statement shows that the Reinsurer’s Obligations exceed the balance of
the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.

 

2.

If, however, the statement shows that the Reinsurer’s Obligations are less than
the balance of the LOC (or that 102% of the Reinsurer’s Obligations are less
than the trust account if funding is provided by a Trust Agreement), as of the
statement date, the Company shall, within 30 days after receipt of written
request from the Reinsurer, release such excess credit by agreeing to secure an
amendment to the LOC reducing the amount of credit available by the amount of
such excess credit. Should another method of funding be used, the Company shall,
within the time period outlined above, decrease such funding by the amount of
such excess.

ARTICLE 16

TAXES

A.

In consideration of the terms under which this Contract is issued, the Company
undertakes not to claim any deduction of the premium hereon when making Canadian
tax returns or when making tax returns, other than Income or Profits Tax
returns, to any state or territory of the United States of America or to the
District of Columbia.

B.

1. Each Subscribing Reinsurer has agreed to allow, for the purpose of paying the
Federal Excise Tax, the applicable percentage of the premium payable hereon (as
imposed under the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.

2. In the event of any return of premium becoming due hereunder, the Subscribing
Reinsurer shall deduct the applicable percentage of the premium from the amount
of the return, and the Company or its agent should take steps to recover the Tax
from the U.S. Government.

11 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 17

ACCESS TO RECORDS

A.

The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the policy, accounting or claim files (“Records”) relating to business reinsured
under this Contract during regular business hours after giving five working
days’ prior notice. This right shall be exercisable during the term of this
Contract or after the expiration of this Contract. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company.

B.

Notwithstanding the above, the Company reserves the right to withhold from the
Reinsurer any Privileged Documents. However, the Company shall permit and not
object to the Reinsurer’s access to Privileged Documents in connection with the
underlying claim reinsured hereunder following final settlement or final
adjudication of the case or cases involving such claim, with prejudice against
all claimants and all parties to such adjudications; the Company may defer
release of such Privileged Documents if there are subrogation, contribution, or
other third party actions with respect to that claim or case, and the Company’s
defense might be jeopardized by release of such Privileged Documents. In the
event that the Company seeks to defer release of such Privileged Documents, it
shall, in consultation with the Reinsurer, take other steps as reasonably
necessary to provide the Reinsurer with the information it reasonably requires
to indemnify the Company without causing a loss of such privileges or
protections. The Reinsurer shall not have access to Privileged Documents
relating to any dispute between the Company and the Reinsurer.

C.

For purposes of this Article:

 

1.

“Privileged Documents” means any documents that are Attorney-Client Privilege
Documents and/or Work Product Privilege Documents.

 

2.

“Attorney-Client Privilege Documents” means communications of a confidential
nature between (a) the Company, or anyone retained by or at the direction of the
Company, or its in-house or outside legal counsel, or anyone in the control of
such legal counsel, and (b) any in-house or outside legal counsel, if such
communications relate to legal advice being sought by the Company and/or contain
legal advice being provided to the Company.

 

3.

“Work Product Privilege Documents” means communications, written materials and
tangible things prepared by or for in-house or outside counsel, or prepared by
or for the Company, in anticipation of or in connection with litigation,
arbitration, or other dispute resolution proceedings.

12 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 18

CONFIDENTIALITY

A.

The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

1.

are publicly known or have become publicly known through no unauthorized act of
the Reinsurer;

 

2.

have been rightfully received from a third person without obligation of
confidentiality; or

 

3.

were known by the Reinsurer prior to the placement of this Contract without an
obligation of confidentiality.

B.

Absent the written consent of the Company, the Reinsurer shall not disclose any
Confidential Information to any third parties, including any affiliated
companies (except to the extent necessary to enable affiliated companies or
third parties engaged by the Reinsurer to perform services related to this
Contract on behalf of the Reinsurer), except:

 

1.

when required by retrocessionaires as respects business ceded to this Contract;

 

2.

when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

3.

when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

C.

Notwithstanding the above, in the event that the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Company with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Company in maintaining the
confidentiality provided for in this Article.

D.

The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

13 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 19

ERRORS AND OMISSIONS

Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

ARTICLE 20

INSOLVENCY

A.

If more than one company is referenced within the definition of “Company” in the
Preamble to this Contract, this Article shall apply severally to each such
company. Further, this Article and the laws of the domiciliary state shall apply
in the event of the insolvency of any company covered hereunder. In the event of
a conflict between any provision of this Article and the laws of the domiciliary
state of any company covered hereunder, that domiciliary state’s laws shall
prevail.

B.

In the event of the insolvency of the Company, this coverage (or the portion of
any risk or obligation assumed by the Reinsurer, if required by applicable law)
shall be payable directly to the Company, or to its liquidator, receiver,
conservator or statutory successor, either: (1) on the basis of the liability of
the Company, or (2) on the basis of claims filed and allowed in the liquidation
proceeding, whichever may be required by applicable statute, without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
Policy or bond reinsured, which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses that it may deem available to the Company or
its liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the approval of the
court, against the Company as part of the expense of conservation or liquidation
to the extent of a pro rata share of the benefit that may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.

C.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Contract as though
such expense had been incurred by the Company.

14 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 21

RUN-OFF REINSURER

A.

“Run-off Reinsurer” means any Subscribing Reinsurer that:

 

1.

has been ordered by a state insurance department or other legal authority to
cease writing business, or has been placed under regulatory supervision or in
rehabilitation; or

 

2.

has ceased reinsurance underwriting operations; or

 

3.

has transferred its claims-paying authority to an unaffiliated entity; or

 

4.

engages in a process of Scheme of Arrangement or similar procedure related to
this Contract, including but not limited to an insurance business transfer
scheme pursuant to Part VII of the Financial Services and Markets Act 2000
(U.K.), as may be amended from time to time; or

 

5.

in any other way has assigned its interests or delegated its obligations under
this Contract to an unaffiliated entity.

Notwithstanding the foregoing, agreement by a Lloyd’s syndicate to follow claim
settlements procedures under Lloyd’s Claims Scheme (Combined) shall not
constitute a transfer of its claims-paying authority, for purposes of
subparagraphs (3) and (5) of this paragraph.

B.

Notwithstanding any other provision of this Contract, in the event that a
Subscribing Reinsurer becomes a Run-off Reinsurer at any time, the Company may
elect, by giving written notice to the Run-off Reinsurer at any time thereafter,
that all or any of the following shall apply to the Run-off Reinsurer’s
participation hereunder:

 

1.

Should the Run-off Reinsurer fail to pay amounts due hereunder, the interest
penalty specified in the Late Payments Article shall be increased by 0.5% for
each 30 days that a payment is past due, subject to a maximum increase of 7.0%.

 

2.

The Run-off Reinsurer’s liability for losses for Policies covered by this
Contract shall be commuted. In the event the Company and the Run-off Reinsurer
cannot agree on the commutation amount of the Run-off Reinsurer’s liability
under such Policies, they shall appoint an actuary and/or appraiser to assess
such liability and shall share equally any expense of the actuary and/or
appraiser. If the Company and the Run-off Reinsurer cannot agree on an actuary
and/or appraiser, the Company and the Run-off Reinsurer each shall nominate
three individuals, of whom the other shall decline two, and the final
appointment shall be made by drawing lots. Payment by the Run-off Reinsurer of
the amount of liability ascertained shall constitute a complete and final
release of both parties under this Contract.

 

3.

The Run-off Reinsurer shall have no right of access to the Records of the
Company if the Run-off Reinsurer has denied payment of any claim hereunder or
there is a pending arbitration between the Company and the Run-off Reinsurer
regarding any claim hereunder. A reservation of rights shall be considered a
denial of a claim. Notwithstanding the above, the Run-off Reinsurer shall
continue to have access to Records of the Company

15 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

 

for any claim for which it has raised a query within 30 days of its receipt of a
billing, but any inspection of Records must be completed within 90 days of
receipt of billing or access will be deemed waived.

 

4.

The provisions of the Arbitration Article shall not apply.

C.

The Company’s waiver of any rights provided in this Article is not a waiver of
that right or other rights at a later date.

ARTICLE 22

ARBITRATION

A.

Any dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, shall be submitted for
decision to a panel of three arbitrators. Notice requesting arbitration shall be
in writing and sent certified or registered mail, return receipt requested.

B.

One arbitrator shall be chosen by each party and the two arbitrators shall then
choose an impartial third arbitrator who shall preside at the hearing. If either
party fails to appoint its arbitrator within 30 days after being requested to do
so by the other party, the latter, after 10 days’ prior notice by certified or
registered mail of its intention to do so, may appoint the second arbitrator.

C.

If the two arbitrators do not agree on a third arbitrator within 60 days of
their appointment, the third arbitrator shall be chosen in accordance with the
procedures for selecting the third arbitrator in force on the date the
arbitration is demanded, established by the AIDA Reinsurance and Insurance
Arbitration Society – U.S. (ARIAS). The arbitrators shall be persons
knowledgeable about insurance and reinsurance who have no personal or financial
interest in the result of the arbitration. If a member of the panel dies,
becomes disabled or is otherwise unwilling or unable to serve, a substitute
shall be selected in the same manner as the departing member was chosen and the
arbitration shall continue.

D.

Within 30 days after all arbitrators have been appointed, the panel shall meet
and determine timely periods for briefs, discovery procedures and schedules of
hearings.

E.

The panel shall be relieved of all judicial formality and shall not be bound by
the strict rules of procedure and evidence. Notwithstanding anything to the
contrary in this Contract, the arbitrators may at their discretion, consider
underwriting and placement information provided by the Company to the Reinsurer,
as well as any correspondence exchanged by the parties that is related to this
Contract. The arbitration shall take place in Tampa, Florida, or at such other
place as the parties shall agree. The decision of any two arbitrators shall be
in writing and shall be final and binding. The panel is empowered to grant
interim relief as it may deem appropriate.

F.

The panel shall interpret this Contract as an honorable engagement rather than
as merely a legal obligation and shall make its decision considering the custom
and practice of the applicable insurance and reinsurance business as promptly as
possible after the hearings. Judgment upon an award may be entered in any court
having jurisdiction thereof.

16 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

G.

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

ARTICLE 23

EXPEDITED ARBITRATION

A.

Notwithstanding the provisions of the Arbitration Article, in the event an
amount in dispute hereunder $1,000,000 or less, the parties will submit to an
expedited arbitration process with the use of a single arbitrator. The
arbitrator will be chosen in accordance with the procedures for selecting an
arbitrator in force on the date the arbitration is demanded, established by the
AIDA Reinsurance and Insurance Arbitration Society – U.S. (ARIAS).

B.

Each party’s case will be submitted to the arbitrator within 100 calendar days
of the date of determination of the arbitrator. Discovery will be limited to
exchanging only those documents directly relating to the issue in dispute,
subject to a limit of two discovery depositions from each party, unless
otherwise authorized by the arbitrator upon a showing of good cause.

C.

Within 120 calendar days of the date of determination of the arbitrator, the
hearing will be completed and a written award will be issued by the arbitrator.
As the parties agree that time is of the essence, the sole arbitrator does not
have the authority to lengthen the schedule, absent agreement of both parties.
The arbitrator will have all the powers conferred on the arbitration panel as
provided in the Arbitration Article, and said Article will apply to all matters
not specifically addressed above.

ARTICLE 24

SERVICE OF SUIT

A.

This Article applies only to those Subscribing Reinsurers not domiciled in the
United States of America, and/or not authorized in any state, territory and/or
district of the United States of America where authorization is required by
insurance regulatory authorities.

B.

This Article shall not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

C.

In the event of the failure of the Reinsurer to perform its obligations
hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by the Reinsurer or is determined
by removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court

17 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

jurisdiction and, in any suit instituted against the Reinsurer upon this
Contract, shall abide by the final decision of such court or of any appellate
court in the event of an appeal.

D.

Service of process in such suit may be made upon:

 

1.

as respects Underwriting Members of Lloyd’s, London: Lloyd’s America, Inc.,
Attention: Legal Department, 280 Park Avenue, East Tower, 25th Floor, New York,
New York 10017;

 

2.

as respects any other Subscribing Reinsurer: Messrs. Mendes and Mount, 750
Seventh Avenue, New York, New York 10019-6829, or another party specifically
designated in the Subscribing Reinsurer’s Interests and Liabilities Agreement
attached hereto.

The above-named are authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit.

E.

Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 25

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Florida, exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.

ARTICLE 26

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties. However, this Article shall not be construed as
limiting the admissibility of evidence regarding the formation, interpretation,
purpose or intent of this Contract.

ARTICLE 27

NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights contained in this Contract nor prevent either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such remedy in the future.

18 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

ARTICLE 28

AGENCY

For purposes of sending and receiving notices and payments required by this
Contract, the reinsured company that is set forth first in the Preamble to this
Contract shall be deemed the agent of all other reinsured companies referenced
in the Preamble. In no event, however, shall any reinsured company be deemed the
agent of another with respect to the terms of the Insolvency Article.

ARTICLE 29

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary shall be deemed
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.

ARTICLE 30

MODE OF EXECUTION

A.

This Contract may be executed by:

 

1.

an original written ink signature of paper documents;

 

2.

an exchange of facsimile copies showing the original written ink signature of
paper documents;

 

3.

electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

B.

The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

19 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

 

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s), who also confirms the Company’s review of and
agreement to be bound by the terms and conditions of the Interests and
Liabilities Agreements attached to and forming part of this Contract, this _____
day of_____, in the year of 2020.

 

 

HOMEOWNERS CHOICE PROPERTY & CASUALTY
INSURANCE COMPANY, INC.

 

 

 

 

 

 

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT
(FOR CAT EXCESS) (HISCOX)

 

 

 

20 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

and on this _____ day of _____, in the year 2020.

 

TYPTAP INSURANCE COMPANY

 

 

 

 

 

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT
(FOR CAT EXCESS) (HISCOX)

21 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

 

TRUST AGREEMENT REQUIREMENTS CLAUSE

A.

Except as provided in paragraph B of this Clause, if the Reinsurer satisfies its
funding obligations under the Unauthorized Reinsurance Article by providing a
Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

1.

Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;

 

2.

Stipulates that assets deposited in the trust account shall be valued according
to their current fair market value and shall consist only of cash (United States
legal tender), and certificates of deposit (issued by a United States bank and
payable in United States legal tender), or any combination of the two, provided
that the investments are issued by an institution that is not the parent,
subsidiary or affiliate of either the Reinsurer or the Company;

 

3.

Requires the Reinsurer, prior to depositing assets with the trustee, to execute
assignments or endorsements in blank, or to transfer legal title to the trustee
of all shares, obligations or any other assets requiring assignments, in order
that the Company, or the trustee upon the direction of the Company, may whenever
necessary negotiate these assets without consent or signature from the Reinsurer
or any other entity;

 

4.

Requires that all settlements of account between the Company and the Reinsurer
be made in cash or its equivalent; and

 

5.

Provides that assets in the trust account shall be withdrawn only as permitted
in this Contract, without diminution because of the insolvency of the Company or
the Reinsurer.

B.

If a ceding insurer is domiciled in California and the Reinsurer satisfies its
funding obligations under the Unauthorized Reinsurance Article by providing a
Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

1.

Provides that assets deposited in the trust account shall be valued according to
their current fair market value and shall consist only of cash in United States
dollars, certificates of deposit issued by a United States financial institution
as defined in California Insurance Code Section 922.7(a) and payable in United
States dollars, and investments permitted by the California Insurance Code, or
any combination of the above.

 

2.

Provides that investments in or issued by an entity controlling, controlled by
or under common control with either the grantor or the beneficiary of the trust
shall not exceed 5% of total investments.

22 of 23

 

--------------------------------------------------------------------------------

[gfa43eclp1vh000001.jpg]

 

 

3.

Requires the Reinsurer, prior to depositing assets with the trustee, to execute
assignments or endorsements in blank, or to transfer legal title to the trustee
of all shares, obligations or any other assets requiring assignments, in order
that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity.

 

4.

Provides that assets in the trust account shall be withdrawn only as permitted
in this Contract, without diminution because of the insolvency of the ceding
insurer or the Reinsurer.

C.

If there are multiple ceding insurers that collectively comprise the Company,
“regulatory authorities” as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer’s domestic regulator.

 

23 of 23

 